Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frederick Anthony Cargill appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his motion for a writ pursuant to 28 U.S.C. § 1651(a) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cargill v. United States, No. 1:09-cv-00861-JAB-PTS (M.D.N.C. Dec. 30, 2009). We grant leave to proceed in forma pauperis. *982We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.